 1
     Betty Herrera (SB#242189)                                                  JS-6
     United Disability Lawyers Group
     13066 Van Nuys Boulevard
 2   Canoga Park, CA 91303
     Phone (888) 425-1666 | Fax: (818) 805-3009
 3   bherrera@uniteddisabilitylawyers.com
     Attorney for Plaintiff
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   CORPRESHA D. WINSTON,                         ) No. CV 20-07106 KES
                                                   )
10          Plaintiff,                             )
                                                   )
11                  v.                             ) [PROPOSED]
12                                                 ) VOLUNTARY DISMISSAL
     ANDREW SAUL,                                  )
13   Commissioner of Social Security,              )
                                                   )
14
            Defendant.                             )
15                                                 )

16
17          IT IS ORDERED that Plaintiff’s Assented Motion for Voluntary Dismissal be granted.

18
19
20
     DATED: June 15, 2021
21                                                HON. KAREN E. SCOTT
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                   -1-
